Case: 20-10143      Document: 00515878982         Page: 1    Date Filed: 05/27/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                  No. 20-10143                        May 27, 2021
                               Conference Calendar                   Lyle W. Cayce
                                                                          Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Donatus I. Anyanwu,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:17-CR-665-2


   Before Elrod, Southwick, and Ho, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Donatus I. Anyanwu has moved
   for leave to withdraw and has filed a brief in accordance with Anders v.
   California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
   Cir. 2011). Anyanwu has filed a response. We have reviewed counsel’s brief


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10143     Document: 00515878982         Page: 2   Date Filed: 05/27/2021




                                  No. 20-10143


   and the relevant portions of the record reflected therein, as well as
   Anyanwu’s response. We concur with counsel’s assessment that the appeal
   presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
   motion for leave to withdraw is GRANTED, counsel is excused from
   further responsibilities herein, and the appeal is DISMISSED. See 5th
   Cir. R. 42.2.




                                       2